 



         

EXHIBIT 10.14
HERITAGE FINANCIAL GROUP
DIRECTOR’S RETIREMENT PLAN
AMENDMENT TO EXISTING PLAN AGREEMENT
      On August 1, 2002, Heritage Bank of the South (the “Bank”) entered into an
agreement with the undersigned Director regarding his entitlement under the
Heritage Financial Group Director’s Retirement Plan (the “Plan”) (the “Plan
Agreement”).
      The Bank now desires to amend the Director’s Plan Agreement to fully
accrue his Plan benefit, notwithstanding his actual years of credited service as
a director of the Bank or Heritage Financial Group.
      The Plan contemplates that the Plan Agreement may be amended by an
agreement entered into by the parties.
      NOW THEREFORE, it is AGREED:
      That effective as of the date hereof, for purposes of determining the
Director’s entitlement under the Plan, the Director shall be credited with
fifteen (15) Years of Credited Service as a Director.
Date: October 16, 2007

            Heritage Financial Group
      /s/ Antone D. Lehr       By: Antone D. Lehr, Chairman           

            Director
      /s/ Keith Land       Keith Land         

 